[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendant Commercial Plaza Corp. moves to strike the Second Count of the complaint, alleging "nuisance" as the cause of the plaintiff slipping and falling because of ice and snow on the defendant's premises.
If there is to be a cause of action in nuisance the injured party must allege and thereafter prove that he was in the exercise of a public right, for public nuisance, or as ownership of an interest in land for there to be a private nuisance. This has clearly been the law in the state for many years. See Webelv. Yale University, 125 Conn. 515, 523, 524 (1939).
The second count of the complaint fails to allege a public right or a private ownership interest in land which was affected by the alleged condition. Hence the count is fatally defective.
The motion to strike the second count of the complaint is granted.
L. Paul. Sullivan, J.